Citation Nr: 0125014	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right thumb, currently rated as 20 percent 
disabling.

2.  Entitlement to an initial disability rating higher than 
10 percent for tenosynovitis with right wrist stiffness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1950 to 
September 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).  In the decision, the RO confirmed a 
previously assigned 10 percent rating for a right thumb 
fracture.  The RO also granted service connection for 
tenosynovitis with right wrist stiffness, and assigned a 
noncompensable initial rating.  The veteran perfected an 
appeal of the decision.  

The Board remanded the case for further development in 
October 1999.  Subsequently, in a decision of November 2000, 
the RO increased the rating for the right thumb fracture from 
10 percent to 20 percent, and increased the initial rating 
for the wrist disorder from noncompensable to 10 percent.  
The issues are still considered to be on appeal as the 
veteran has not withdrawn them.  A claimant will generally be 
presumed in such cases to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

The Board notes that the appeal for a higher evaluation for 
tenosynovitis of the right wrist arises from the initial 
rating decision which established service connection for the 
disorder and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).



FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

2.  The residuals of a fracture of the right thumb have not 
required amputation of the thumb.

3.  The tenosynovitis with right wrist stiffness is not 
productive of ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for residuals of a fracture of the right thumb are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5224, 5152 (2000).

2.  The criteria for an initial disability rating higher than 
10 percent for tenosynovitis with right wrist stiffness are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5214, 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107(a) (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to higher ratings have 
remained unchanged despite the recent change in the law with 
respect to duty to assist and notification requirements.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and his post-
service treatment records.  All relevant evidence identified 
by the veteran was obtained and considered.  

The veteran was afforded disability evaluation examinations 
to assess the severity of the disorders.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted physical examinations, and offered appropriate 
assessments and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disabilities.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To An Increased Rating For Residuals Of A 
Fracture Of
 The Right Thumb, Currently Rated As 20 Percent Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities. 

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2000).

Under Diagnostic Code 5224, a 10 percent rating is warranted 
if there is favorable ankylosis of the thumb.  A 20 percent 
rating is warranted if there is unfavorable ankylosis.  Under 
Diagnostic Code 5152, if there is amputation of the thumb at 
the metacarpophalangeal joint or through the proximal 
phalanx, a 30 percent rating is warranted if the disorder 
affects the major extremity and a 20 percent rating is 
warranted if the disorder affects the minor extremity.  If 
there is amputation of the thumb with metacarpal resection, a 
40 percent rating is warranted for the major extremity and a 
30 percent rating is warranted for the minor extremity.  

The Board has considered the full history of the veteran's 
service-connected disabilities.  The Board will summarize the 
evidence pertaining to the right thumb fracture and the right 
wrist disorder together because the disorders are 
interrelated.  A VA hospital summary shows that the veteran 
was admitted in May 1992 for treatment of alcohol dependence 
with delirium tremens.  On May 12, 1992, he complained of 
pain in the right thumb with tenderness, limitation of 
movement, and slight edema.  An X-ray showed a fracture of 
the proximal phalanx.  A splint was placed.  

In a decision of June 1997, the RO granted entitlement to 
compensation for the right thumb disorder under 38 U.S.C.A. 
§ 1151.  A 10 percent rating was assigned.  In a March 1999 
decision, the RO confirmed the previously assigned 10 percent 
rating for a right thumb fracture.  The RO also granted 
compensation for tenosynovitis with right wrist stiffness, 
and assigned a noncompensable initial rating.  In a decision 
of November 2000, the RO increased the rating for the right 
thumb fracture from 10 percent to 20 percent, and increased 
the initial rating for the wrist disorder from noncompensable 
to 10 percent.

The evidence pertaining to the current severity of the 
disorders includes the report of a joints examination 
conducted by the VA in January 1999 which shows that the 
veteran gave a history of being in a hospital when his hand 
was caught in a railing and he injured his thumb.  It was 
fractured.  Later on, he developed pain in the base area of 
the thumb.  This incident happened in 1992.  His present 
complaint was of having pain just below the thumb area.  
Regarding wrist pain, he said that he could move his wrist in 
any direction.  It hurt only when it touched or pressure was 
applied at the base of the thumb.  There was no history of 
any fracture of the wrist.  No injections had been done.

Physical examination of the right hand revealed that the 
wrist movements were dorsiflexion to 70 degrees, and palmar 
flexion of 70 degrees.  This was described as being 10 
degrees short of normal, but still functional.  Ulnar 
deviation was 40 degrees, and radial deviation was 20 degrees 
and within normal limits.  The finger IP joints were within 
normal limits.  There was tenderness only on the wrist and 
the base of the thumb at the carpometacarpal joint at the 
base of the first metacarpal (that is, at the thumb).  There 
was no swelling and no rash.  The tendons at that level were 
functional.  There was no tenderness in the scaphoid notch 
area, and no tenderness in the radial styloid process area.  
The diagnoses were mildly deformed proximal phalanx of the 
thumb and subluxation of the 1st MP; and minimal degenerative 
joint disease third MP.  The examiner concluded that it was 
at least as likely as not that the wrist stiffness was 
secondary to the diagnosed thumb condition which is with 
chronic pain and resulting in wrist level tenosynovitis.

The report of a hand examination conducted by the VA on the 
same date by the same examiner contains similar information.  
It was noted that on physical examination, the right thumb 
had an angulation which was most probably at the proximal 
phalanx level secondary to an old fracture.  Flexion at the 
MP joint was to only 30 degrees.  At the IP joint, flexion 
was only possible to 40 degrees.  The veteran complained of 
pain.  The flexor pollicis longus and the extensor pollicis 
longus muscle function was still intact, but because of the 
pain and the change of the angulation due to the old 
fracture, there was some discrepancy in movements and he 
could not function appropriately.  There was a diffuse ache 
in the proximal phalanx and the MP joint area.  X-rays of the 
right hand revealed a mildly deformed proximal phalanx of the 
thumb and subluxation of the 1st MPJ.  There were small 
cystic changes of the head of the 3rd metacarpal bone.  The 
diagnoses were status post fracture of the thumb, probably 
the proximal phalanx, with residual restricted range of 
motion and alignment alteration.  Functional impairment could 
range anywhere from moderate to moderately significant 
depending upon flare-ups and swelling of the joints.  It was 
also noted that an X-ray of the right wrist was within normal 
limits.  

During a hearing held at the RO in January 2000, the veteran 
testified that he could move his wrist from side to side, but 
it "pulled underneath" and was painful.  He said that his 
thumb could not touch the palm of his hand and it would not 
go backwards either.  He said that he had been told that he 
could have surgery, but that the thumb would still be stiff 
for the rest of his life.  So, he decided not to have 
surgery.  He said that he had difficulty buttoning buttons on 
his shirt and picking things up.  He also said that when it 
was raining or cloudy he had pain in the wrist.  He reported 
that he had very little use of the right hand, and now did 
most things with his left hand.  

A VA medical record dated in March 2000 shows that the 
veteran reported complaints of chronic wrist pain, and said 
that he had been told to have surgery.  An X-ray of the right 
thumb showed degenerative joint disease, mild subluxation, 
and a mildly deformed proximal phalanx of the right thumb.  
An associated orthopedic consultation record dated in April 
2000 shows that the veteran reported that he did not wish to 
have surgery.  

A VA record dated in September 2000 shows that the veteran 
was seen at the physical therapy and rehabilitation services 
clinic.  It was noted that he had a deformed thumb of the 
right hand and an arthritic hand.  On objective examination, 
he had pain in the CMP and MP of the thumb with limited 
motion present.  On a scale of 1 to 10 the veteran's pain was 
described as a 9.  There was no functional movement in the 
right thumb.  He had some swelling in the right hand.  He had 
limited grasp and fine motor coordination.  He had been 
treated on May 1, 2000, with a paraffin bath and 
iontophoresis which gave him some relief.  The goal was to 
decrease pain in the thumb and hand.  The veteran was seen 
again on May 5 and May 12, 2000.  He was given a paraffin 
bath and a TENS unit for a home program.  It was noted that 
he lived a good distance away, but was able to come one time 
weekly.  Treatment also included interferential for pain 
management and massage.  He reportedly tolerated treatment 
well.  In the September 2000 note the therapist concluded 
that the veteran's hand had reached its maximum potential.  
The therapist was unsure if surgery would be of benefit.  The 
veteran was encouraged to follow through with a home program 
of paraffin baths and TENS.  He was discharged with a home 
program.  

After considering all of the relevant evidence, the Board 
finds no basis for assigning an increased rating for the 
service-connected right thumb fracture.  The veteran has 
already been assigned the maximum rating for ankylosis of the 
thumb.  The residuals of a fracture of the right thumb have 
not required amputation of the thumb.  Accordingly, the 
criteria for a disability rating higher than 20 percent for 
residuals of a fracture of the right thumb are not met.

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, further 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent
 For Tenosynovitis With Right Wrist Stiffness.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, a 10 percent 
rating is warranted for limitation of motion of the wrist 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  Under 
Diagnostic Code 5214, if there is ankylosis of the wrist 
which is favorable in 20 to 30 degrees of dorsiflexion, a 30 
percent rating may be assigned if the major extremity is 
affected, and a 20 percent rating may be assigned if the 
minor extremity is affected.  

The evidence pertaining to the right wrist disorder is 
summarized above along with the evidence pertaining to the 
right thumb disorder.  Although the veteran has complained of 
pain that affects his wrist function, it is important to note 
that the veteran is rated on the basis of limitation of 
motion under Diagnostic Code 5215.  However, the veteran has 
already been assigned the highest disability rating available 
for limitation of motion.  In such an instance, where "the 
appellant is already receiving the maximum disability 
rating" for limitation of motion, consideration of the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional impairment due to pain must be equated to loss of 
motion) is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997); see also VAOPGCPREC 36-97 (Dec. 12, 1997).  
Additionally, the Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis.  In the absence of 
ankylosis, the Board may not rate his left wrist disability 
as ankylosis under Diagnostic Code 5214.  Johnston, supra.  
The Board further finds that the pain and weakness associated 
with the disorder has not resulted in limitation of motion of 
the wrist to such a degree that the function is comparable 
with an ankylosed wrist.  Consequently, an increased 
schedular rating is not warranted for the veteran's service-
connected right wrist disability under either Diagnostic Code 
5214 or 5215.  

Further, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing that the 
veteran's service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, further 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1.  An increased rating for residuals of a fracture of the 
right thumb, currently rated as 20 percent disabling, is 
denied.

2.  An initial disability rating higher than 10 percent for 
tenosynovitis with right wrist stiffness is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

